         

Exhibit 10.15
ADDENDUM AND AMENDMENT TO
GAS GATHERING AND PROCESSING AGREEMENT
MASH UNIT LATERAL
     This Addendum and Amendment to Gas Gathering and Processing Agreement Mash
Unit Lateral (this “Addendum”) is executed effective as of January 1, 2009 (the
“Effective Date”), between and among Quicksilver Resources Inc. (“Producer”),
and Cowtown Pipeline Partners L.P. (“Gatherer”) and Cowtown Gas Processing
Partners L.P. (“Processor”). Capitalized terms not otherwise defined herein
shall have the meaning given such terms in the Agreement (defined below).
RECITALS
     A. Producer, Gatherer and Processor have heretofore entered into that
certain Sixth Amended and Restated Gas Gathering and Processing Agreement dated
effective September 1, 2008 (the “Agreement”), covering the gathering and
processing of natural gas produced from those counties in Texas more
particularly described as the Contract Area.
     B. Producer desires for certain of its gas (the “Lift Gas”) produced from
those wells more particularly described in Exhibit A attached hereto and made a
part hereof (the “Mash Unit”), which wells are connected to the Gathering System
at the Gathering System Delivery Point more particularly described in Exhibit B
attached hereto and made a part hereof, to be redelivered to Producer from the
Facilities to the Mash Unit Redelivery Point (defined below).
     C. Gatherer owns a pipeline lateral which has the capacity to provide the
service requested by Producer and is willing to provide such service, but only
on an interruptible basis, and Processor is willing to consent to the redelivery
of such Lift Gas from its Facilities on an interruptible basis, for the fees and
subject to the terms and conditions set forth herein and in the Agreement.
     NOW, THEREFORE, for good and valuable consideration and the mutual premises
and covenants contained herein, the adequacy, receipt and sufficiency of which
are hereby acknowledged, the Parties now desire to supplement and amend the
terms of the Agreement, to be evidenced by this Addendum, as follows:
     1. The following terms and definitions are hereby added to ARTICLE I of the
Agreement:
     a) “Lift Gas” shall have the meaning ascribed in Recital B above.
     b) “Mash Unit” shall have the meaning ascribed in Recital B above.
     c) “Mash Unit Lateral” shall mean that portion of the Gathering System on
which the Lift Gas is delivered from Gatherer’s and/or Processor’s

 



--------------------------------------------------------------------------------



 



Facilities to the Mash Unit Redelivery Point.
     d) “Mash Unit Redelivery Fee” shall mean the fee or, collectively, fees for
redelivering the Lift Gas via the Mash Unit Lateral to the Mash Unit Redelivery
Point as more particularly described below.
     e) “Mash Unit Redelivery Point” shall mean the point of interconnect
between the Mash Unit Lateral and Producer’s facilities for receipt of the Lift
Gas located at the Mash Unit, whereby Gatherer redelivers the Lift Gas to
Producer, such point being also set forth on Exhibit B attached hereto.
     2. The definition of “Gathering System” in the Agreement is hereby
supplemented to the extent necessary to include, and such term shall be deemed
to encompass, the Mash Unit Lateral and such pipelines, equipment, roads,
utilities and other facilities related or connected thereto, including all
easements and surface sites on which the foregoing may be located, but excluding
any meters, equipment or other facilities owned or operated by Processor or
otherwise deemed to be part of the Plant.
     3. Gatherer shall, subject to reimbursement of all of the associated costs,
take all steps necessary to connect the Mash Unit Lateral to the Mash Unit at
the Mash Unit Redelivery Point. Upon completion of such connection, Gatherer
shall submit to Producer an invoice for all costs incurred in accomplishing the
foregoing and Producer agrees to pay such invoice within 30 days following
receipt thereof.
     4. Gatherer, at Producer’s expense, shall install, construct and equip all
meters and facilities necessary to measure the Lift Gas at the Mash Unit
Redelivery Point. Gatherer, at its own expense, shall maintain and operate such
meters for so long as such Lift Gas service is provided by Gatherer to Producer.
Section 9.10 of the Agreement shall also apply to such meters at any Redelivery
Point.
     5. Gatherer agrees that, subject to the terms hereof (inclusive of the
Agreement), it will, on an interruptible basis as determined in its or to the
extent such service impacts the Plant, then in Processor’s, sole discretion,
redeliver the Lift Gas from its Facilities to the Redelivery Point.
     6. In the event and for so long as Gatherer redelivers Lift Gas to Producer
as provided herein, Producer shall pay to Gatherer a redelivery fee or fees of
$0.40 per MMBTU of Lift Gas (the “Redelivery Fee”) redelivered to Producer.
Notwithstanding the foregoing, Producer agrees that the Redelivery Fee payable
by producer shall never be less than the actual cost to perform such Lift Gas
redelivery service as provided herein. On each Escalation Date, the Redelivery
Fee will increase by a percentage equal to the CPI Adjustment.
     7. In addition to the Redelivery Fee, Producer will provide the fuel
required for redelivering the Lift Gas to the Redelivery Point.

2



--------------------------------------------------------------------------------



 



     8. The indemnity obligations set forth in ARTICLE XVII of the Agreement are
amended and supplemented to the extent necessary and sufficient to give effect
to the following, which is hereby added:
          To Section 17.1: “If Lift Gas is redelivered to Producer as provided
herein, then, in that event, Gatherer shall be solely liable for and in control
and possession of such Lift Gas from the time such Lift Gas exits Gatherer’s or
Processor’s Facilities until redelivered to Producer at the Redelivery Point,
whereupon Producer shall again be in control and possession and bear the risk of
loss of such Lift Gas.”
          To Section 17.2: “If Lift Gas is redelivered to Producer as provided
herein, then, in that event and in accordance with the terms of Section 17.1 as
amended hereby:
          a) PRODUCER AGREES THAT THE SCOPE OF PRODUCER’S INDEMNITY OBLIGATION
IN FAVOR OF GATHERER AND PROCESSOR AND THEIR RESPECTIVE EMPLOYEES, AGENTS AND
CONTRACTORS SET FORTH IN THIS SECTION 17.2 SHALL APPLY, EXTEND TO AND ENCOMPASS
PRODUCER’S OWNERSHIP, POSSESSION AND CONTROL OF THE LIFT GAS AFTER THE LIFT GAS
HAS PASSED THROUGH THE REDELIVERY POINT AND PRIOR TO THE TIME THAT GAS,
INCLUDING SUCH LIFT GAS, PASSES THROUGH THE GATHERING SYSTEM DELIVERY POINT; and
          b) GATHERER AGREES THAT THE SCOPE OF GATHERER’S INDEMNITY OBLIGATION
IN FAVOR OF PRODUCER AND ITS EMPLYEES, AGENTS AND CONTRACTORS SET FORTH IN THIS
SECTION 17.2 SHALL APPLY, EXTEND TO AND EXCOMPASS GATHERER’S POSSESSION AND
CONTROL OF THE LIFT GAS FROM THE TIME SUCH LIFT GAS EXITS GATHERER’S OR
PROCESSOR’S FACILITIES UNTIL SUCH LIFT GAS PASSES THROUGH THE REDELIVERY POINT.”
     9. The interruptible service subject to this Addendum may be terminated by
Gatherer for any reason in its sole discretion upon 30 days notice to Producer.
     Except as supplemented and amended hereby, the terms and provisions of the
Agreement shall remain in full force and effect.

3



--------------------------------------------------------------------------------



 



     EXECUTED effective the day and year first written above.

                          PRODUCER:   GATHERER:    
 
                        Quicksilver Resources Inc.   Cowtown Pipeline Partners
L.P.    
 
                                    By:   Quicksilver Gas Services Operating GP
                    LLC, its general partner    
 
                        By:   /s/ Stan G. Page   By:   /s/ Clifford Rupnow      
               
 
  Name:   Stan G. Page       Name:   Clifford Rupnow    
 
  Title:   V.P. U.S. Operations       Title:   VP Business Development and
Administration    
 
                                    PROCESSOR:    
 
                                    Cowtown Gas Processing Partners L.P.    
 
                                    By:   Quicksilver Gas Services Operating GP
                    LLC, its general partner    
 
                                    By:   /s/ Clifford Rupnow                  
       
 
              Name:   Clifford Rupnow    
 
              Title:   VP Business Development and Administration    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
to
ADDENDUM AND AMENDMENT
MASH UNIT LATERAL
This Exhibit A is attached to that certain Addendum and Amendment to Gas
Gathering and Processing
Agreement Mash Unit Lateral by and among Quicksilver Resources Inc., as Producer
and Cowtown
Pipeline Partners L.P., as Gatherer, and Cowtown Gas Processing Partners L.P.,
as Processor.
The following wells located in Hood County, Texas:

          Well Name   Well ID  
 
       
HAWKEYE 1H
    42.1021.001  
HAWKEYE 2H
    42.1021.011  
HAWKEYE 3H
    42.1021.024  
HOT LIPS 1H
    42.1021.002  
HOT LIPS 2H
    42.1021.028  
HOT LIPS 3H
    42.1021.029  
MAJOR BURNS 1H
    42.1021.006  
MAJOR BURNS 2H
    42.1021.025  
TRAPPER JOHN 1H
    42.1021.004  
TRAPPER JOHN 2H
    42.1021.005  
TRAPPER JOHN 4H
    42.1021.023  
COLONEL FLAGG 1H
    42.1021.007  
COLONEL FLAGG 2H
    42.1021.008  
COLONEL FLAGG 3H
    42.1021.017  

5



--------------------------------------------------------------------------------



 



EXHIBIT B
to
ADDENDUM AND AMENDMENT
MASH UNIT LATERAL
This Exhibit B is attached to that certain Addendum and Amendment to Gas
Gathering and Processing
Agreement Mash Unit Lateral by and among Quicksilver Resources Inc., as Producer
and Cowtown
Pipeline Partners L.P., as Gatherer, and Cowtown Gas Processing Partners L.P.,
as Processor.

                  Redelivery Points Well Name       Well ID   Injection #
HAWKEYE 1H
  INJ     42.1021.001     TX 30993 INJ
HAWKEYE 2H
  INJ     42.1021.011     TX 31112 INJ
HAWKEYE 3H
  INJ     42.1021.024     TX 31462 INJ
HOT LIPS 1H
  INJ     42.1021.002     TX 30988 INJ
HOT LIPS 2H
  INJ     42.1021.028     TX 31588 INJ
HOT LIPS 3H
  INJ     42.1021.029     TX 31589 INJ
MAJOR BURNS 1H
  INJ     42.1021.006     TX 31007 INJ
MAJOR BURNS 2H
  INJ     42.1021.025     TX 31466 INJ
TRAPPER JOHN 1H
  INJ     42.1021.004     TX 30986 INJ
TRAPPER JOHN 2H
  INJ     42.1021.005     TX 30987 INJ
TRAPPER JOHN 4H
  INJ     42.1021.023     TX 31465 INJ
COLONEL FLAGG 1H
  INJ     42.1021.007     TX 31020 INJ
COLONEL FLAGG 2H
  INJ     42.1021.008     TX 31019 INJ
COLONEL FLAGG 3H
  INJ     42.1021.017     TX 31463 INJ

6